12 F.3d 215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John W. WALKER, Petitioner-Appellant,v.Shirley A. ROGERS, Respondent-Appellee.
No. 93-4051.
United States Court of Appeals, Sixth Circuit.
Nov. 23, 1993.

Before:  KENNEDY, MILBURN and GUY, Circuit Judges.

ORDER

1
This matter is before the court upon initial consideration of appellate jurisdiction.


2
A review of the documents before the court indicates that appellant appealed from the ruling denying the motion to expand the record.  At the time the notice of appeal was filed, no final decision had been entered, nor had any order been entered which was appealable as an interlocutory order under 28 U.S.C. Sec. 1292(b) or which has been certified under Fed.R.Civ.P. 54(b).   See Budinich v. Becton Dickinson & Co., 486 U.S. 196, 203 (1988);   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 379 (1981).


3
It is ORDERED that the appeal is dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.